726 P.2d 412 (1986)
81 Or. App. 523
OREGON REPUBLICAN PARTY, a political committee organized under ORS Chapter 248; Diarmuid F. O'Scannlain, Chairman, Brent Bahler, Executive Director, Appellants,
v.
STATE of Oregon, David B. Frohnmayer, Attorney General, State of Oregon, Norma J. Paulus, Secretary of State, State of Oregon, Respondents.
151,883; CA A35035.
Court of Appeals of Oregon.
Submitted on Remand August 5, 1986.[*]
Decided October 8, 1986.
John R. Faust, Jr., Portland, appeared for appellants. With him on the briefs was Schwabe, Williamson, Wyatt, Moore & Roberts, Portland.
Jeff Bennett, Asst. Atty. Gen., Salem, appeared for respondents. With him on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before WARDEN, P.J., and VAN HOOMISSEN and YOUNG, JJ.
PER CURIAM.
Dismissed as moot. Oregon Republican Party v. State of Oregon, 301 Or. 437, 722 P.2d 1237 (1986).
VAN HOOMISSEN, J., specially concurring.
VAN HOOMISSEN, Judge, specially concurring.
I agree with the result in this case, because we have been directed by the Supreme Court to dismiss the appeal as moot.
I write specially to note that, in my opinion, judicial economy is not well served by dismissing this case. This court had little difficulty in holding that the plan proposed by plaintiffs did not violate ORS 260.665(2)(a). We also concluded that this case is not moot. See Oregon Republican Party v. State of Oregon, 78 Or.App. 601, 603 n. 1, 717 P.2d 1206 (1986). No party to this appeal ever contended or argued that the case is moot. The Supreme Court could have decided the issue on its merits and should have done so. Meanwhile, political parties, campaign committees, candidates and public officials responsible for enforcement of the election laws are left guessing about the legality of the conduct proposed here. More litigation, more expense and more delay are the only results of the Supreme Court's directive to this court.
NOTES
[*]  Remanded from the Oregon Supreme Court. Oregon Republican Party v. State of Oregon, 301 Or. 437, 722 P.2d 1237 (1986).